Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
Filed 04/18/19   Case 19-11584   Doc 1
